05/12/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 20-0171
                          No. OP 20-0171

VOLKSWAGEN AKTIENGESELLSCHAFT D/B/A VOLKSWAGEN GROUP
AND/OR VOLKSWAGEN AG, AUDI AG, VOLKSWAGEN GROUP OF
AMERICA, INC., VOLKSWAGEN GROUP OF AMERICA CHATTANOOGA
OPERATIONS, LLC, AUDI OF AMERICA, LLC, DR. ING. H.C. F.
PORSCHE D/B/A PORSCHE AG, AND PORSCHE CARS NORTH
AMERICA, INC.,

                                      Petitioners,
v.

MONTANA FIRST JUDICIAL DISTRICT COURT, LEWIS AND CLARK
COUNTY, THE HONORABLE JAMES P. REYNOLDS, DISTRICT JUDGE,

                                      Respondent.

                            [PROPOSED] ORDER

            Petitioners have filed a motion for leave to file a reply memorandum to

their petition for writ of supervisory control. The reply memorandum was attached

to the motion, and has been lodged with the Clerk. Good cause appearing therefor,

            IT IS ORDERED that the Clerk is directed to file the reply

memorandum.

            DATED this ______ day of May, 2020.

                                       For the Court,


                                       By
                                                        Chief Justice




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             May 12 2020